Citation Nr: 1212709	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  10-06 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for history of pilonidal cysts (rectal disability).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1952 to November 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which continued the Veteran's rating of 10 percent for his pilonidal cyst.  

This matter is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if further action is required on his behalf.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (2011).  38 U.S.C.A. § 7107(a)(2)(West 2002).  


REMAND

Reason for Remand:  To afford the Veteran another VA examination

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With respect to increased rating claims, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See 38 C.F.R. § 3.327(a) (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran was afforded VA rectal examination in July 2009 to evaluate the severity of his rectal disability.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Again, the Veteran was afforded a VA examination in July 2009 to evaluate the severity of his rectal disability.  

During this examination, the Veteran reported that he had undergone numerous surgeries for his pilonidal cyst with progressively worsening pain in the lower area of his back over the tailbone, and a scar that was sensitive to cold weather.  He reported suffering from frequent tears with periods of constipation.  He reported bleeding when his skin tore but denied any history of bloody or black stools, anemia, large blood loss, or dizziness.  The Veteran also reported having some stool incontinence for the last 40 years but indicated that it had worsened.  The Veteran also noted suffering from fecal stress incontinence.  He provided that he was employed as a bus driver until 2008 and noted that his symptoms of tearing and pain had improved since he was no longer required to sit for long periods of time.  On examination, the Veteran had a 4 centimeter scar at the top of the rectum along the spine.  There was some tissue loss, but it was not tender to palpation.  There was also no evidence of skin tear or other skin lesion.  There was weak rectal tone with the edge of the scar entering the rectum.  The examiner diagnosed the Veteran with pilonidal cyst with irritation and pain at the site of multiple surgeries on the pilonidal cyst and stool incontinence, secondary to procedures for the pilonidal cyst.  

Reexamination will be requested whenever VA determines that there is a need to verify either the continued existence or the current severity of a disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a)(2011).  Generally, reexaminations are required if it is likely that a disability has improved, if the evidence indicates that there has been a material change in a disability, or if the current rating may be incorrect.  Id.  The record provides that the Veteran underwent surgeries on his pilonidal cyst in 1954, 1956, and 1976.  See July 2009 VA examination report.  VA treatment records indicate that the Veteran underwent a subsequent surgery and hospitalization for a rectal abscess in September 2009.  No further VA examinations were performed to evaluate the severity of his rectal disability.  

In his February 2010 VA Form 9, the Veteran also indicated that he had four scars, which were not noted on examination or when his disability was being evaluated.  He also provided that he underwent further surgeries at the VA Medical Center in Dayton, Ohio.  The Veteran is competent to report what comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994)(finding that lay testimony is competent when it regards features or symptoms of injury or illness).  

Again, VA treatment records indicate that the Veteran was admitted to the Dayton Medical Center for a rectal abscess in September 2009.  A September 18, 2009 VA treatment note provides that the Veteran had an extensive dermatological history for follow-up of a possible abscess which had become progressively more sore and tender and started to drain.  The abscess was greater than 5 centimeters erythematous fluctuant mass with multiple "heads" also several centimeters in diameter firm surrounding mass.  Based upon the foregoing, it is unclear whether this abscess is related to his service-connected disability and thus clarification is necessary.  

Nevertheless, it appears that the Veteran's disability may have become worse since he was last examined.  As such, the Board finds that a VA examination is necessary to determine the severity and extent of the Veteran's disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  The examination should include a review of the Veteran's claims file and past clinical history, with particular attention to the severity of present symptomatology, as well as any significant pertinent medical history since his July 2009 VA examination and his September 2009 hospitalization and surgery.  

With regard to the matter of TDIU, the Board must determine whether competent evidence of record shows that the Veteran's service-connected disabilities alone preclude him from engaging in substantially gainful employment.  The Veteran is currently service connected for a rectal disability and there is evidence that he is unable to obtain gainful employment because of it.  See July 2009 VA examination report.  The TDIU claim is considered part and parcel to the increased rating claim and has been reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009)(holding that a TDIU claim is part of an increased rating claim when such claim is raised by the record). The TDIU claim is remanded for the VA examiner to assess the effects of the service connected disability upon the Veteran's ordinary activity, which includes employment.  

Because the matter must be remanded, the Board takes this opportunity to further develop the record.  The claims file contains VA treatment records from the VA Medical Center in Dayton, Ohio, which show treatment to January 2010.  The RO should obtain updated VA treatment records from this facility for treatment from January 2010 to the present.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records from the VA Medical Center in Dayton, Ohio from January 2010 to the present. 

2. Then, schedule the Veteran for a VA examination(s) to determine the severity of his service-connected rectal disability.  The Veteran's claims file must be available to and reviewed by the examiner in conjunction with the examination, and such should be noted in the examination report.  All tests or studies deemed necessary should be accomplished.  All pertinent symptomatology and findings should be reported in detail.  

Specifically, the examiner should include examination of the Veteran's skin to determine the size and nature of the abscesses and scars associated with his service connected pilonidal cyst.  The examiner is also asked to determine whether the abscesses treated in September 2009 are related to his pilonidal cyst.  The examiner should also discuss the extent of the Veteran's sphincter control impairment, and to determine whether the Veteran has ano fissures associated with his service-connected disability, as some VA treatment records indicate.  The examiner is also asked to determine to what extent, if any, the Veteran's rectal disability has increased in severity since his July 2009 VA examination, to include discussion of his September 2009 surgery and hospitalization.  

Although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record--including reports of examination, outpatient treatment records, lay statements, letters from employers, and evidence pertaining to the Veteran's educational background and employment history--whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected rectal disability.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disability upon the Veteran's ordinary activity, which includes employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's condition precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

Although the examiner is not required to offer an opinion on the general employability of the Veteran, the examiner should, in this case, offer such an opinion as to whether it is at least as likely as not that the Veteran's service-connected disability alone precludes his ability to obtain or maintain substantially gainful employment.  The examination report must include a complete rationale for all opinions and conclusions expressed.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

3. Then, readjudicate the issue on appeal.  If the Veteran's service connected disability rating still does not meet the requirements for a TDIU rating under 38 C.F.R. § 4.16(a) consider whether extraschedular consideration is warranted for such a rating under 38 C.F.R. § 4.16(b).  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (per curium).  If any benefit sought is not granted, issue a supplemental statement of the case (SSOC) and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  







______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011)


